Title: To George Washington from Major General Philip Schuyler, 5–7 January 1776
From: Schuyler, Philip
To: Washington, George

 

Albany Friday January 5th[-7] 1776

I do not hesitate a Moment to answer My Dear General’s Question in the Affirmative, by declaring that now or never, is the Time for Every Virtuous American to exert himself in the Cause of Liberty & his Country, and that it is become a Duty, cheerfully to sacrafice the Sweets of domestic Felicity to attain the Honest & Glorious End, America has in View, & I can with a good Conscience declare, that I have devoted Myself to the Service of my Country, in the firmest Resolution to sink or swim with It, unanxious how I quit the Stage of Life, provided that I leave to my Posterity, the happy Reflection that their Ancestor, was an honest American.
Here, my Dear Sir, You will ask why then Do You wish to retire from a Public Office? Not because I am deterred by any Difficulties I have experienced or any that might hereafter present themselves, for I have had repeated Experience in the Course of Life, that what the greater Part of Man kind deem Impossibilities exist only in Idea & are surmountable by a steady Perseverance: But because I think I should Prejudice My Country, by continuing any longer in this Command, the favorable Opinion that You are pleased to entertain of Me, obliges me to an Explanation, which I shall give You in Confidence; I have already informed You of the disagreeable Situation I have been in during the Campaign, but I would wave that, were It not that It has chiefly arisen from Prejudice & Jealousy, For I could point out particular Persons of Rank in the Army, who have frequently declared that the General Commanding in this Quarter ought to be of the Colony from whence the Majority of the Troops came, but It is not from the Opinions or Principles of Individuals that I ha⟨ve⟩ drawn the following Conclusion, that Troops fr⟨om⟩ the Colony of Connecticut will not bear with a General from another Colony; It is from the daily & Common Conversation of all Ranks of People from that Colony, both in & out of the Army, And I assure You that I sincerely lament, that a People of so much Public Virtue, should be actuated by such an Unbecoming Jealousy founded on such a Narrow Principle, a Principle extremely unfriendly to our Righteous Cause, as It tends to alienate the Affections of Numbers in this Colony, in

Spight of the most favourable Constructions, that prudent Men & Real Americans amongst Us, attempt to put upon It. And Altho’ I frankly avow that I feel a Resentment, Yet I shall continue to sacrafice It to a Nobler Object, the Weal of that Country, in which I have drawn the Breath of Life, Resolved ever to seek with unwearied Assiduity for opportunities to fulfill my Duty to it.
I shall to Morrow write to General Montgomery to collect the Evidence in Support of the Charge against Prescott & entreat him to be very particular, As the Prisoners taken on Board the Vessels in the St Lawrence are not yet passed It is probable, That I may be their Means be able to furnish Your Excellency with some Accounts of the Usage Allen received.
Since the Receipt of Your Excellency’s of the 18th Major Rogers is come to this Town. I sent to him & amongst a Variety of Passes he produced a late one from the Committee of New Hampshire to pass unmolested to New York, for which Place he sets out to Day. I believe there is no Truth in the Intelligence sent by Mr Wheelock, for I find upon Enquiry, that Rogers arrived at this Place after St Johns was invested & that he went from hence to New England; I shall however make farther Enquiries.
I shall forward the Account against Capt. Morgan to Colo: Arnold by next Post.
You will perceive by the inclosed that the Junction of General Montgomery & Colo: Arnold has taken Place, but their Force is so small, & the Weather has been so severe that I fear they have not been able to possess themselves of Quebec, should an Attempt have been made to storm It, & have proved fruitless & Accidents have happened to Montgomery & Arnold, I tremble least Canada should be lost, If I could procure any Men, I would send them to Canada immediately, but I know Not where to get any; Even Tyonderoga & Fort George are by this Time I fear left to the Care of the Commissary of Provisions & Conducter of Artillery, the Officers to whom I had issued Warrants to raise four Companies meet with no Success.
The first of the Cannon arrived here on Wednesday & the whole is on Its Way, but detained by the Weakness of the Ice in Hudsons River, occasioned by the uncommon Mildness of the Weather for several Days past, one frosty Night if not deferred

too long will however put Every Thing in Order, & I hope You will soon have the Pleasure of seei⟨ng⟩ all at Cambridge.
To morrow thirteen of the Caghnawaga Tribe, under the Care of Major Wales, will set out for Cambridge on a Visit.
Your Letter to General Howe gave me great Pleasure, & his Answer must convince Mankind of Your Superiority, his Affectation is trifling & Unbecoming a Gentleman, his Letter I believe will Eventually be a Censure on General Carlton.
I shall immediately forward to Your Excellency what Clothing can be spared from here, great Part of It is not Yet made up.
Sunday Jany 7th 1776. Yesterday a Frost came on & this Morning I had the satisfaction to see the first Division of Sleds with Cannon cross the River, should there be Snow all the Way to Cambridge, they will probably arrive there about this Day Week.
A Mr Gamble who was made Prisoner with Brigadier Prescott and who was a Deputy Quarter Master General in Canada, has entreated me to Intercede with Your Excellency to get him exchanged, he Urges that he must be ruined unless he can get back to Canada, Altho’ I by no Means wish to prejudice an Individual, Yet I do not think It prudent that he should go to Quebec, Unless It is in our Possession, When that happens I can see no Inconveniency in Exchanging him or permitting him to go & shall esteem It as a Favor If he can then procure your Leave, and If You can get him Exchanged, that he may not loose his Office, he writes to General Lee on the Subject, I have expressly informed him, that I did not think he could be permitted to go to Quebec until after Its Reduction.
Be pleased to accept the Compliments of the Season & my best Wishes. I have the Honor to be with unfeigned Esteem Your Excellency’s most Obedt & most Humble Servant.

Ph: Schuyler

